United States Department of Labor
Employees’ Compensation Appeals Board
____________________________________________
)
)
)
and
)
)
DEPARTMENT OF VETERANS AFFAIRS,
)
VETERANS ADMINISTRATION NEW JERSEY )
HEALTH CARE SYSTEM, Lyons, NJ, Employer
)
____________________________________________ )
L.B., Appellant

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1687
Issued: June 10, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On August 4, 2014 appellant, through her attorney, filed a timely appeal of a July 3, 2014
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction to consider the merits of the case.
ISSUES
The issues are: (1) whether OWCP has met its burden of proof to terminate appellant’s
wage-loss compensation and medical benefits effective May 8, 2013; and (2) whether appellant
has established any continuing disability or medical residuals after that date due to her May 16,
2012 employment injury.
Counsel argued that OWCP failed to meet its burden of proof to terminate appellant’s
compensation and medical benefits due to an existing conflict of medical opinion evidence.
1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On May 18, 2012 appellant, then a 68-year-old nurse, filed a traumatic injury claim
alleging that on May 16, 2012 that she sustained multiple contusions when the knob came off of
a door she was closing, causing her to fall on the floor and land on her right hip, right shoulder,
and the back of her head. OWCP accepted her claim for contusion of the right hip, contusion of
the right shoulder, contusion of the scalp, and contusion of the coccyx on July 9, 2012.
Appellant’s attending physician, Dr. Jerry L. Jurado, a family practitioner, completed
form reports on June 6 and 14, 2012 and diagnosed contusions of the right shoulder, hip, scalp,
and the coccyx. On July 21, 2012 he diagnosed right hip pain, lower back pain, and severe
vertigo. Dr. Jurado completed a form report on September 11, 2012 diagnosing lower back pain
and right hip pain. He continued to support appellant’s total disability for work.
Dr. Monica Mehta, a Board-certified physiatrist, completed a form report on
September 29, 2012 and diagnosed lumbosacral pain syndrome and found that appellant was
totally disabled.
OWCP referred appellant for a second opinion examination with Dr. Jeffrey Lakin, a
Board-certified orthopedic surgeon, on September 13, 2012. In his September 27, 2012 report,
Dr. Lakin described appellant’s history of injury and her accepted employment conditions. He
noted that her right hip pain worsened with prolonged standing and walking. Dr. Lakin also
stated that appellant’s shoulder pain had improved, but that she continued to experience pain in
her lower back and coccyx pain increased with long sitting or standing, radiating to the right
buttocks. Appellant was able to get on and off of the examination table with minimal difficulty.
Upper extremity sensation was intact and that her head was atraumatic. Dr. Lakin reported that
appellant’s shoulder examination had negative impingement with negative anterior apprehension
and negative drop arm test and negative cross arm adduction test. Appellant was nontender over
the sternoclavicular and acromioclavicular joints.
Dr. Lakin reported that examination of the thoracic and lumbosacral spine revealed no
tenderness in the lower right paravertebral musculature and no tenderness in the bilateral
sacroiliac joints or bilateral sciatic notches. Appellant could bring her fingers within six inches
from her toes on forward flexion. Dr. Lakin stated that ankle and knee jerks were equal
bilaterally with normal muscle strength in the lower extremities. He reported full range of
motion in the right hip symmetric to the left with a negative Romberg’s sign and an
unremarkable gait. Dr. Lakin also reviewed a May 29, 2012 lumbar spine magnetic resonance
imaging (MRI) scan and found multilevel disc bulges and herniations as well as grade 1
anterolisthesis of L4 on L5 with spinal canal stenosis at L4-5 and a right paracentral annular tear
at L5-S1. He found that appellant’s right hip MRI scan showed mild degenerative changes in
both hips with mild insertional tendinosis involving the bilateral gluteus medius muscles.
Dr. Lakin reviewed the films and found no arthritis. He concluded that appellant had minimal
tenderness to the cervical and lumbosacral spine with an unremarkable right shoulder
examination. Dr. Lakin opined that she had no disabling residuals of the accepted conditions and
that there was no need for any further treatment due to her employment-related conditions. He
stated that appellant was not disabled and was capable of returning to her full-duty, date-ofinjury position. Dr. Lakin further opined that there were no objective findings that she

2

experienced an aggravation of a prior condition as a result of the employment injury. He
indicated that appellant had reached maximum medical improvement.
Dr. Mehta completed a form report on October 19, 2012 and opined that appellant could
not return to work. She diagnosed cervical radiculopathy and an illegible lumbosacral condition
with coccyx contusion. Dr. Mehta completed a narrative report on October 12, 2012 and listed
appellant’s reported back pain, inability to stand and walk, neck pain, dizziness, and right
shoulder pain. She described appellant’s employment injury. Dr. Mehta listed her findings on
physical examination as limited range of motion of the lumbar spine, with multiple varicosities
in the lower legs. Appellant had normal range of motion of the shoulders with pain. She had
difficulty in ambulation on toes as well as on heels, with dizziness when she lied down in a
supine position. Appellant demonstrated a broad-based antalgic gait. Dr. Mehta diagnosed
probable lumbosacral pain, dizziness, and vertigo secondary to her employment-related head
trauma.
She suggested that appellant had intracranial pathology which required
electroencephalogram (EEG) testing. Dr. Mehta also diagnosed probable cervical pain
syndrome, probable cervical radiculopathy, probable rotator cuff tendinitis, and probable
lumbosacral radiculopathy. She opined, “At the present time, it is my opinion within reasonable
medical probability that the above complaints are permanent in nature and are due to the trauma
sustained while at work on May 16, 2012. Dr. Mehta completed a form report on November 16,
2012 and diagnosed lumbosacral radiculopathy and herniated disc. She indicated with a
checkmark “yes” that this condition was caused or aggravated by an employment activity.
OWCP proposed to terminate appellant’s wage-loss compensation and medical benefits
in a letter dated December 18, 2012. It found that Dr. Lakin did not support appellant’s
continuing disability or her need for additional medical treatment due to her accepted
employment-related conditions. OWCP further noted that Dr. Mehta’s reports were speculative
and did not provide medical reasoning to support causal relationship between appellant’s
additional diagnosed conditions and her accepted employment injury.
Dr. Mehta submitted a narrative report dated December 26, 2012 and described
appellant’s employment injury and her medical treatment. She reported loss of range of motion
in the cervical and lumbar spine and in both shoulders. Dr. Mehta found that sensations were
diminished in the L5-S1 and C5-6 dermatomes. She stated that electromyogram (EMG) studies
revealed the presence of right S1 radiculopathy with a large fiber right deep peroneal neuropathy
at the fibular head as well as bilateral C6-7 radiculitis and moderate left median
mononeuropathy. Appellant’s MRI scan of the lumbar spine demonstrated multilevel disc
bulges and herniations with anterolisthesis of grade 1 at L4-5, spinal canal stenosis at L4-5 and
right paracentral annual tear, and disc bulging at L5-S1 contacting the exiting right L5 and
descending right S1 nerve roots. Dr. Mehta diagnosed cervical disc herniations, cervical spinal
stenosis, cervical radiculopathy, peripheral nerve compromise, lumbar disc herniation, and neural
foraminal stenosis with dizziness. She stated, “These complaints are due to trauma sustained
while at work.” Dr. Mehta found that appellant was totally disabled. She further opined that
OWCP had accepted incorrect diagnoses and that appellant’s correct diagnosis was lumbosacral
radiculopathy.

3

Dr. Mehta completed an additional form report on January 4, 2013 and diagnosed
cervical and lumbar disc herniations as well as vertigo. She indicated with a checkmark “yes”
that appellant’s conditions were caused or aggravated by her employment.
OWCP requested clarification from Dr. Lakin on February 26, 2013. In a report dated
March 4, 2013, Dr. Lakin stated that appellant had no objective findings in her right shoulder
with full motion, no tenderness, and normal motor strength. He stated that appellant’s
employment injury had resulted in a contusion to the right shoulder and no objective findings in
the right hip as she had full range of motion and an unremarkable gait. Dr. Lakin further noted
that appellant’s head was atraumatic. He stated that appellant’s coccyx and lower back were
essentially unremarkable with forward flexion to within six inches of her toes and that she was
intact neurologically. Dr. Lakin found that appellant’s accepted conditions had resolved. He
stated that appellant was capable of performing her date-of-injury job as a nurse with excellent
function of the spine and extremities.
OWCP issued a notice of proposed termination on April 3, 2013 and again proposed to
terminate appellant’s wage-loss compensation and her medical benefits due to her accepted
employment injuries. It found that Dr. Lakin’s reports were entitled to the weight of the medical
evidence.
By decision dated May 8, 2013, OWCP terminated appellant’s wage-loss compensation
and medical benefits effective that date based on Dr. Lakin’s reports.
In a report dated May 17, 2013, Dr. Mehta reviewed her treatment of appellant and
described the employment injury. She discussed test results and diagnosed positional nystagmus
with aggravation secondary to the trauma sustained after the fall at work, cervical disc herniation
due to the trauma at work, lumbar disc herniation due to the trauma at work, internal
derangement of the shoulder due to the trauma at work, and gluteus medius and gluteus minimus
tendinitis due to the trauma at work and microvascular ischemic changes in the internal auditory
canals aggravated due to the trauma at work. Dr. Mehta opined that appellant was totally
disabled.
Appellant requested a review of the written record by an OWCP hearing representative
on May 17, 2013. She retired from the employing establishment on June 30, 2013. Dr. Mehta
submitted an additional report dated July 26, 2013 repeating her earlier findings and conclusions.
By decision dated September 6, 2013, an OWCP hearing representative found that
OWCP met its burden of proof to terminate appellant’s wage-loss and compensation benefits.
He found that Dr. Lakin’s reports were entitled to the weight of the medical evidence. The
hearing representative noted that Dr. Mehta did not provide any rationale in support of her
opinion that appellant’s employment incident resulted in more serious diagnoses than those
accepted by OWCP.
Counsel requested reconsideration on April 8, 2014. He reviewed Dr. Lakin’s report and
noted that the report did not discuss diagnostic test results. Counsel argued that there was a
conflict of medical opinion evidence between Dr. Mehta and Dr. Lakin.

4

By decision dated July 3, 2014, OWCP denied modification of the September 6, 2013
OWCP hearing representative’s decision.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim, it has the burden of proving that the disability has ceased or
lessened in order to justify termination or modification of compensation benefits.2 After it has
determined that an employee has disability causally related to his or her federal employment,
OWCP may not terminate compensation without establishing that the disability has ceased or
that it is no longer related to the employment.3 Furthermore, the right to medical benefits for an
accepted condition is not limited to the period of entitlement for disability.4 To terminate
authorization for medical treatment, OWCP must establish that appellant no longer has residuals
of an employment-related condition which require further medical treatment.5
A medical report is of limited probative value on a given medical question if it is
unsupported by medical rationale.6 Medical rationale includes a physician’s detailed opinion on
the issue of whether these is a causal relationship between the claimant’s diagnosed condition
and the implicated employment activity. The opinion of the physician must be based on a
complete factual and medical background of the claim, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment activity or factors identified by the
claimant.7
ANALYSIS -- ISSUE 1
Appellant fell in the performance of duty on May 16, 2012 and OWCP accepted her
claim for contusion of the right hip, contusion of the right shoulder, contusion of the scalp and
contusion of the coccyx on July 9, 2012. Her attending physician, Dr. Jurado, continued to
support appellant’s total disability for work through September 11, 2012 diagnosing lower back
pain and right hip pain. Dr. Mehta examined appellant on September 29, 2012 and diagnosed
lumbosacral pain syndrome finding she was totally disabled.
OWCP then referred appellant for a second opinion evaluation with Dr. Lakin, who
reviewed the statement of accepted facts and performed a physical examination. Dr. Lakin stated
that appellant was able to get on and off the examination table with minimal difficulty and that
she had an unremarkable gait. He reported that upper extremity sensation was intact and that her
head was atraumatic. Dr. Lakin reported that appellant had negative impingement of the right
2

Mohamed Yunis, 42 ECAB 325, 334 (1991).

3

Id.

4

Furman G. Peake, 41 ECAB 361, 364 (1990).

5

Id.

6

T.F., 58 ECAB 128 (2006).

7

A.D., 58 ECAB 149 (2006).

5

shoulder with negative anterior apprehension and negative drop arm test and negative cross arm
adduction test. He stated that ankle and knee jerks were equal bilaterally with normal muscle
strength in the lower extremities. Dr. Lakin reported full range of motion in the right hip
symmetric to the left with a negative Romberg’s sign and an unremarkable gait. He concluded
that appellant had minimal tenderness to the cervical and lumbosacral spine with an
unremarkable right shoulder examination. Dr. Lakin opined that appellant had no disabling
residuals of the accepted conditions and that there was no need for any further treatment due to
her employment-related conditions. He stated that appellant was not disabled and was capable of
returning to her full-duty, date-of-injury position. Dr. Lakin further opined that there were no
objective findings that appellant experienced an aggravation of a prior condition as a result of the
employment injury.
In his supplemental report on March 4, 2013, Dr. Lakin responded to inquiries from
OWCP and stated that appellant had no objective findings in her right shoulder with full motion,
no tenderness and normal motor strength as a result of her employment-related right shoulder
contusion. He reported no objective findings in the right hip noting appellant had full range of
motion and an unremarkable gait. Dr. Lakin also stated appellant’s head was atraumatic on his
examination. He reported that appellant’s coccyx and lower back were essentially unremarkable
with forward flexion to within six inches of her toes. Dr. Lakin opined that appellant was intact
neurologically. He concluded that appellant’s accepted conditions had resolved. Dr. Lakin
stated that appellant was capable of performing her date-of-injury job as a nurse with excellent
function of the spine and extremities.
The Board finds that Dr. Lakin’s reports are sufficiently detailed and well-reasoned to
constitute the weight of the medical opinion evidence and to meet OWCP’s burden of proof to
terminate appellant’s wage-loss compensation and medical benefits. Dr. Lakin based his report
of the statement of accepted facts and provided detailed findings on physical examination. He
found that appellant’s accepted right shoulder contusion had resolved. Dr. Lakin found that her
head was atraumatic and that her head contusion had therefore resolved. He found no positive
neurological findings in the spine or extremities and stated that appellant’s gait was
unremarkable supporting his opinion that appellant’s hip and coccyx contusions had resolved.
Dr. Lakin further clearly opined that appellant could return to her date-of-injury position and that
she had no medical residuals. His reports are sufficient to meet OWCP’s burden to terminate
appellant’s wage-loss compensation and medical benefits for her accepted conditions of
contusions to the scalp, shoulder, hip, and coccyx.
Appellant submitted a series of reports from Dr. Mehta supporting additional diagnosis
and periods of disability. The Board finds that these reports do not support continuing disability
or medical residuals due to the accepted diagnoses of contusions to the scalp, shoulder, hip, and
coccyx. Dr. Mehta specifically stated that she disagreed with the diagnoses accepted by OWCP
and attributed appellant’s continuing disability to a variety of conditions including cervical disc
herniations, cervical spinal stenosis, cervical radiculopathy, peripheral nerve compromise,
lumbar disc herniation, and neural foraminal stenosis with dizziness. While she opined that
appellant’s conditions were due to her employment incident, Dr. Mehta failed to provide any
medical reasoning supporting her opinion. Dr. Mehta did not explain how the diagnosed
conditions would result from the accepted fall and did not explain the delay in the onset of
symptoms beyond those accepted by OWCP and initially diagnosed by Dr. Jurado. She further

6

found that appellant was totally disabled due to the additional diagnosed conditions rather than as
a result of her accepted employment injuries.
Dr. Mehta also submitted a series of form reports indicating with a checkmark “yes” that
various diagnosed conditions were due to appellant’s employment incident and opining that
appellant was totally disabled. The Board has held that an opinion on causal relationship which
consists only of a physician checking “yes” to a medical form report question on whether the
claimant’s condition and resulting disability was related to the history given is of little probative
value. Without any explanation or rationale for the conclusion reached, such report is insufficient
to establish causal relationship.8 As Dr. Mehta failed to provide any medical rationale supporting
her opinions that appellant’s sustained additional conditions and disability due to her accepted
May 16, 2012 employment injury, she failed to support appellant’s claim for additional
conditions with medical residuals and resulting disability for work.
Contrary to the arguments of counsel, the Board finds that Dr. Mehta’s reports are not
sufficiently detailed and well-reasoned to create a conflict with Dr. Lakin’s reports and that OWCP
therefore met its burden of proof to terminate appellant’s wage-loss compensation and medical
benefits effective May 8, 2013.
LEGAL PRECEDENT -- ISSUE 2
As OWCP met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to appellant to establish that she had disability causally related to her accepted
employment injury.9 In order to prevail, appellant must establish by the weight of the reliable,
probative and substantial evidence that she had an employment-related disability and medical
residuals which continued after termination of compensation benefits.10 To establish a causal
relationship between the condition, as well as any disability claimed, and the employment injury,
the employee must submit rationalized medical opinion evidence, based on a complete factual
background, supporting such a causal relationship. Rationalized medical opinion evidence is
medical evidence which includes a physician’s detailed opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors. The opinion of the physician must be based on a complete factual and medical
background of the claimant, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition
and the specific employment factors identified by the claimant. The weight of medical evidence
is determined by its reliability, its probative value, its convincing quality, the care of analysis
manifested and the medical rationale expressed in support of the physician’s opinion.11

8

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

9

George Servetas, 43 ECAB 424, 430 (1992).

10

I.J., 59 ECAB 408 (2008).

11

James Mack, 43 ECAB 321 (1991).

7

ANALYSIS -- ISSUE 2
OWCP terminated appellant’s wage-loss compensation and medical benefits upon a
finding that Dr. Mehta did not provide any rationale in support of her opinion that appellant’s
employment incident resulted in more serious diagnoses than those accepted by OWCP.
Following OWCP’s termination of appellant’s wage-loss and medical benefits effective May 8,
2013, appellant continued to submit reports from Dr. Mehta. On May 17, 2013 Dr. Mehta
reviewed her treatment of appellant and described the employment injury. She discussed test
results and diagnosed positional nystagmus with aggravation secondary to the trauma sustained
after the fall at work, cervical disc herniation due to the trauma at work, lumbar disc herniation
due to the trauma at work, internal derangement of the shoulder due to the trauma at work,
gluteus medius and gluteus minimus tendinitis due to the trauma at work, and microvascular
ischemic changes in the internal auditory canals aggravated due to the trauma at work.
Dr. Mehta opined that appellant was totally disabled.
Dr. Mehta’s opinion regarding the causal relationship between appellant’s currently
diagnosed conditions and her accepted employment incident is not sufficient to meet appellant’s
burden of establishing new injuries related to her May 16, 2012 traumatic injury or to establish
continuing disability due to this incident. She has provided evidence that appellant suffers from
the conditions diagnosed. Dr. Mehta has not, however, provided the necessary medical rationale
explaining how the diagnosed conditions were caused or aggravated by the accepted employment
incident. The Board is unable to determine from Dr. Mehta’s reports how conditions such as
positional nystagmus or microvascular ischemic changes in the auditory canals would be
aggravated by appellant’s fall which immediately resulted in only the diagnosis of contusions.
Dr. Mehta also fails to explain the processes by which appellant’s employment incident caused
or aggravated her spinal injuries or internal derangement of the shoulder or her gluteus
tendonitis. Her reports are insufficient to establish disability or medical residuals continuing
after May 8, 2013 due to the accepted employment injury as her reports presently of record do
not provide any rationale in support of her opinion that appellant’s employment incident resulted
in more serious diagnoses than those accepted by OWCP.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that OWCP met its burden of proof to terminate appellant’s wage-loss
and medical benefits effective May 8, 2013. The Board further finds that appellant has not
submitted sufficient rationalized medical opinion evidence to establish any continuing disability
or medical residuals after that date due to her May 16, 2012 employment injury.

8

ORDER
IT IS HEREBY ORDERED THAT the July 3, 2014 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 10, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

9

